COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                  NO. 2-09-139-CR


JARVIS DION KNOXSON                                                  APPELLANT

                                           V.

THE STATE OF TEXAS                                                         STATE

                                       ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION1
                                       ------------

      Appellant, Jarvis Dion Knoxson appeals his conviction of aggravated

robbery with a deadly weapon and sentence of fifteen years’ confinement. In one

point, Appellant complains that the trial court erred in admitting four previous

convictions because they were not sufficiently linked to Appellant. We hold that

the trial court did not err and affirm the trial court’s judgment.

      As no error is lodged with respect to the trial at the guilt-innocence stage,

but solely with regard to the punishment phase, no discussion of the facts on the

merits is warranted. We turn to the error raised.


      1
       See Tex. R. App. P. 47.4.
      During the punishment phase of the trial, the State offered into evidence

nine previous convictions.   Appellant objected to four of the previous nine

convictions, and the other five previous convictions were admitted without

objection. Regarding the four objected-to convictions, the fingerprints on these

conviction exhibits could not be identified as those of Appellant. However, the

exhibits do have Appellant’s name, address—with a minor misspelling of the

name of the street that Appellant lived on, and date of birth. Additionally, each

objected to exhibit had Appellant’s signature on it. The jury was free to compare

those signatures to those on the other conviction exhibits.    This evidence is

sufficient to support the jury’s finding that Appellant was linked to each of the

objected-to convictions. See Flowers v. State, 220 S.W.3d 919, 921–22 (Tex.

Crim. App. 2007); Jones v. State, No. 02-08-00298-CR, 2009 WL 1905372, at *2

(Tex. App.—Fort Worth July 2, 2009, pet. dism’d).

      We therefore overrule Appellant’s sole point and affirm the trial court’s

judgment.


                                                    CHARLES BLEIL
                                                    JUSTICE

PANEL: GARDNER and WALKER, JJ.; and CHARLES BLEIL (Senior Justice,
Retired, Sitting by Assignment).

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 30, 2010



                                       2